        Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KINZIE STEUBE,

                            Plaintiff,                         OPINION AND ORDER
        v.
                                                                    19-cv-522-wmc
SANTANDER CONSUMER USA INC. and
PHANTOM RECOVERY LLC,

                            Defendants.


        Plaintiff Kinzie Steube claims defendant Phantom Recovery LLC violated the Fair

Debt Collection Practices Act, 15 U.S.C. § 1592, and Phantom and co-defendant

Santander Consumer USA Inc., violated the Wisconsin Consumer Act, Wis. Stat. § 425,

based on Phantom’s repossession of a vehicle financed by Santander. Before the court are

the parties’ cross-motions for summary judgment (dkt. ##40, 46), and plaintiff’s motion

for judgment on the pleadings as to certain of defendants’ affirmative defenses (dkt. #28).

The court will grant defendants’ motion for summary judgment because the undisputed

facts do not support a reasonable jury’s finding that (1) plaintiff verbally protested the

repossession as required by both the WCA and the FDCPA; or (2) defendant Phantom

threatened or harassed Steube or attempted to enforce a right that it knew did not exist to

support her alternative WCA claim. In light of these conclusions, the court need not reach

the merits of plaintiff’s motion for summary judgment and motion for judgment on the

pleadings concerning defendants’ affirmative defenses, and will deny those motions as

moot.
       Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 2 of 16




                                    UNDISPUTED FACTS 1

    A. Retail Contract, Default and Replevin Judgment

       On May 16, 2017, plaintiff Kinzie Steube purchased a 2017 Ford Fusion. In

purchasing the vehicle, Steube entered into a “Retail Installment Sale Contract, Simple

Finance Charge” (the “Contract”) with defendant Santander Consumer USA Inc., for

$24,566.70. The vehicle itself acted as security for this loan.

       The Contract defines “default” as “an amount that is more than one full payment

is more than 10 days past due.” (Ehrke Aff., Ex. A (dkt. #41-1) 4.) The Contract also

states that “if you default, we may take (repossess) the vehicle from you after we give you

any notice the law requires. . . . [O]ur right to take the vehicle is subject to any right the

law gives you to demand a court hearing before we take it.” (Id.) The Contract further

states that:

               [i]f we repossess the vehicle, you may pay to get it back
               (redeem). We will tell you how much to pay to redeem. You
               may have to pay expenses we pay as a direct result of taking
               and holding the vehicle as the law permits. Your right to
               redeem ends when we sell the vehicle.

(Id. at 5.)

       Steube did not make any payments on the loan after May 2018, and she does not

dispute that she was in default on her loan. Steube further testified at her deposition that

she understood the vehicle could be taken from her if she failed to make payments.

       Based on Steube’s default, Santander obtained a judgment of replevin dated



1
  Unless otherwise noted, the court finds the following facts material and undisputed, viewed in the
light most favorable to the plaintiff.


                                                 2
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 3 of 16




December 26, 2018, entitling Santander to “immediate possession” of the Ford Fusion.

(Ehrke Aff., Ex. B (dkt. #41-2).) Steube does not dispute this either, although she points

out that the Wisconsin Consumer Act still applies even if a replevin judgment exists.

Regardless, Steube was aware of the replevin judgment by the date of its repossession.

       Santander does not repossess vehicles by itself, but instead uses a third-party to

repossess vehicles. In May or June 2019, defendant Phantom Recovery LLC received a

repossession order for the vehicle from Skipbusters, a forwarding agent for Santander.



   B. Repossession

       On June 26, 2019, Phantom employees Greg Langron and Daniel Davenport

located the vehicle at Steube’s friend’s house at 10911 Gladys Lane in Edgerton,

Wisconsin. Upon verifying the VIN on the vehicle, Langron and Davenport backed the

Phantom tow truck up to the vehicle, attached it to the lift, lifting it at least partially off

the ground.

       At this point, Langron knocked on the front door to ask for the keys so that the

vehicle could be towed without scuffing the driveway. Plaintiff questions whether this was

in fact Langron’s motivation, and she also points out that defendant Phantom’s Policy and

Procedures state that “[a]ll field employees are trained to limit debtor contract whenever

possible, to limit the potential of a debtor misinterpretation of any employee’s actions or

communications.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #59) ¶ 21 (citing Miller Decl., Ex. B

(dkt. #61-2)).) Motivation aside, from the point when Langron and Davenport located

the vehicle until they left with the vehicle, Langron had a body camera operating that

recorded video and audio, at least leaving no material dispute as to most of what Langron
                                              3
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 4 of 16




actually said. Davenport also had a camera in his sun glasses that recorded a short portion

of the exchange when Langron returned to the truck to retrieve garbage bags for Steube to

use to gather her personal items in the vehicle.

       Originally, a man answered Langron’s knock on Steube’s door, at which point,

Langron asked if “Kinzie” was there, and a woman identified as Kinzie Steube came to the

door. Langron then advised Steube that they were there to pick up her Ford Fusion, to

which she responded, “can you, like, give me a minute? I have a lot of shit in there.”

(Langron Aff., Ex. F (dkt. #43-4) 3.) Steube then asked if the agents could “lower it a bit

so I can get the stuff out of my trunk.” (Id.)

       At the vehicle, Langron and Steube had the following material exchange:

              Mr. Langron: (Inaudible). There’s a replevin on it.

              Ms. Steube: Yeah, I know. I’m in the process of getting it off,
              so I don’t know what -- who it is that you’re going through to
              take it. Because they can’t --

              Mr. Langron: Santander.

              Ms. Steube: Okay. Because I just was already setting this all
              up with them.

              ...

              Mr. Langron: If it was set up, they would put a stop on it, but
              nothing’s set up.

              Ms. Steube: How can I call them to get it so you cannot take
              it? I can’t call them and have them put a stop on it?

              Mr. Langron: No. (Inaudible).

              Ms. Steube: What do you mean?

              Mr. Langron: (Inaudible) only one company out there that
              does that, and that’s Credit Acceptable. (Inaudible).

                                             4
       Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 5 of 16




              Ms. Steube: Okay. Okay. Well, there’s a lot of shit, so --

(Id. at 3-5.) After this exchange, Steube and Langron returned their attention to removing

her items from the vehicle, with Langron retrieving garbage bags for Steube to use to

remove her items.

       Langron and Steube next then discussed how and whether Steube could get her car

back, and specifically discussed Steube’s filing, or more accurately, her plan to file for

bankruptcy:

              Mr. Langron: Well, if you work it out, they have to give it back
              to you anyway. They got -- you got 15 days.

              Mr. Steube: I was in the middle of filing bankruptcy. So --

              Mr. Langron: Oh, once you do that, they have to give it back
              anyway.

              Ms. Steube: I’m filing. I already filed bankruptcy.

              Mr. Langron: Did you? Okay. Well, then they’ll . . . have to
              give it back to you. Yeah.

              Ms. Steube: Yeah, I don’t know how they can take it. How
              do I -- how am I supposed to get it back, though, if I already
              filed bankruptcy?

              Mr. Langron: We’ll give you our number. It only goes to
              Janesville.

(Id. at 8.)

       Langron then explained that the vehicle would be held for at least 15 days before

being auctioned. Steube pressed Langron for more information:

              Ms. Steube: I know, but how do I go about getting that fixed,
              since I’m filing bankruptcy? I -- I don’t know how I’m
              supposed to do that.

              Mr. Langron: Call Santander with your case number, and then

                                             5
       Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 6 of 16




              the automatic stay means they can’t sell it, so they have to give
              it back to you, because they can’t do any actions for collection
              of debt.

              Ms. Steube: Okay. Like, what if I’m still paying my
              bankruptcy off, then? Does that still make a difference?

              Mr. Langron: Yeah, you have to have a case number. Once
              you have a case number, you’re all right.

(Id. at 9.)

       Langron then provided Steube advice on how to file for bankruptcy pro se with the

assistance of a packet of forms she could purchase from Office Depot, and he also advised

that she “‘F’ the attorney and just go up” to Madison to file. (Id. at 10-11, 15.) Steube

again asked if “I fucking file the bankruptcy and put it in, they can give me my car back?,”

and Langron responded, “They have to. They have no choice. Once you have a case

number through the federal bankruptcy court in Madison, they -- they have to give you

your car back.” (Id. at 11.)

       Steube again sought reassurance that she would be able to get her car back once she

filed for bankruptcy, stating, “You’re not lying to me just so I’ll let you take my car?,” to

which Langron responded, “No . . . . I used to work in credit unions doing collections, so

I’ve done all of this.” (Id. at 15-16.) Again, Steube asked, “You’re sure I’ll be able to get

my car back?”, to which Langron responded, “Yeah, they have to. It’s the law. You can

Google that shit. You can google it.” (Id. at 16.) Steube then mentioned that her attorney

had told her that “even if I filed bankruptcy, they can still -- still come and try to take it

because I (inaudible).” (Id.) Even then Langron opined, that Santander could not take

the car “until it’s discharged.” (Id.) In response, Steube stated, that she was “[k]ind of


                                              6
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 7 of 16




glad you’re taking it because now I’m going to get it back. Save my money. Saving me a

lot of money.” (Id. at 17.) The conversation continues, reiterating the same topics,

including: the advantages of filing for bankruptcy pro se; her ability to get the car back

once she obtained a case number; and the bad financing arrangement Steube had obtained

when she purchased the vehicle.

       At the end of the discussion, Langron and Davenport departed with Steube’s vehicle

approximately 20 to 25 minutes after they had arrived.



   C. Post-Repossession Actions

       Steube did in fact file for bankruptcy on June 27, 2019, the day after the

repossession. While she originally filed it pro se, she eventually retained an attorney.

Moreover, as described above, Steube had at least consulted with an attorney before filing

for bankruptcy, and it appears she had paid him a retainer as part of that consultation.

       Steube also testified at her deposition that she called the repossession agency at

some point, but could not remember what was said in the conversation. For its part,

defendant Santander represents that its employees in the bankruptcy department followed

procedure in communicating with Steube. In particular, the employees told Steube what

she needed to do to get her car back. For Wisconsin debtors, Santander’s policy is that for

a vehicle repossessed before filing for Chapter 7 bankruptcy, a debtor would need to pay

past due payments of interest and principal and any repossession fees.

       Steube’s car was never returned.




                                            7
       Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 8 of 16




                                            OPINION

I.   FDCPA and WCA Claims based on Protest or Objection

       Plaintiff claims that both in repossessing her vehicle, defendants Phantom and

Santander violated Wisconsin Statute § 425.206(2), which states, “[i]n taking possession

of collateral or leased goods, no merchant may . . . [c]ommit a breach of the peace.” See

also Hollibush v. Ford Motor Credit Co., 179 Wis. 2d 799, 811-12, 508 N.W.2d 449, 455

(Wis. Ct. App. 1993) (holding that repossession over verbal protest, constitutes a breach

of the peace in violation of the WCA). Plaintiff also claims that Phantom violated the

FDCPA, 15 U.S.C. § 1692f(6), in repossessing her vehicle. See Russell v. Santander Consumer

USA, Inc., No. 19-CV-119, 2019 WL 4572882, at *3 (E.D. Wis. Sept. 20, 2019) (“Courts

presented with the issue of determining whether a repossession agency has violated §

1692f(6) look to the applicable state self-help repossession statute which identifies the

circumstances under which an enforcer of a security interest does not have a present right

to the collateral at issue.”).

       Defendants posit two bases for granting summary judgment in their favor on these

claims: (a) Phantom already had control of dominion and control of the vehicle by the

time Steube engaged with Langron; and (b) Steube did not protest the repossession. 2 The

court will address each argument separately.




2
 Defendants also argue that plaintiff’s allegations only implicate Phantom and, therefore, Santander
should be dismissed on that basis alone. The court, however, need not reach this argument in light
of its finding that summary judgment in defendants’ favor is warranted because of the lack of
evidence that plaintiff actually protested the repossession.

                                                 8
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 9 of 16




   A. Had Dominion and Control over Vehicle

       Defendants argue that the undisputed facts “show that the vehicle was up and on

the hook and ready to go before any discussions occurred” and, therefore, “Phantom had

dominion and control of the vehicle before there was any kind of interaction with Steube.”

(Defs.’ Opening Br. (dkt. #44) 11.) In support of this argument, defendants direct the

court to cases from other jurisdictions, interpreting other state’s consumer act provisions

concerning repossession of vehicles equivalent to the WCA. Most of the cases are

distinguishable from the facts here because the oral protest occurred after the vehicle was

actually removed, in some instances an hour or more after the removal of the vehicle. See

James v. Ford Motor Credit Co., 842 F. Supp. 1202, 1209 (D. Minn. 1994), aff’d, 47 F.3d

961 (8th Cir. 1995) (explaining repossessor was in “control of the car for approximately

one hour after he removed it from the parking lot,” and it was only as he was driving away

that the debtor protested); Wallace v. Chrysler Credit Corp., 743 F. Supp. 1228, 1233 (W.D.

Va. 1990) (altercation occurred hours after the repossession); Cofield v. Randolph Cty.

Comm’n, 90 F.3d 468, 471–72 (11th Cir. 1996) (acknowledging that plaintiff’s “own

testimony places the Blazer off, or exiting, the premises by the time they reached their

front door to contest the repossession”); Clark v. Auto Recovery Bureau Conn., Inc., 889 F.

Supp. 543, 547 (D. Conn. 1994) (explaining that when “plaintiff arrived at the scene, the

repossession crew had already removed the Saab from its parking place”).

       The closest case factually that plaintiff points out is Thompson v. First State Bank of

Fertile, 709 N.W.2d 307, 311 (Minn. Ct. App. 2006), in which the court held “once a

creditor has gained control of collateral, repossession is complete, and a debtor cannot


                                              9
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 10 of 16




regain legitimate control of the collateral by resisting or objecting to the creditor.” In

Thompson, the court concluded that lifting the vehicle’s wheels from the ground signaled

the repossession agent had “sufficient dominion” to render the repossession complete. Id.

In response, plaintiff contends that this holding does not reflect the state of Wisconsin

law, directing the court to a recent decision from the Eastern District of Wisconsin, which

rejected a defendant’s argument that repossession was complete because the defendant had

“lifted the vehicle’s rear wheels off the ground before [the plaintiff] objected.” (Pl.’s Opp’n

(dkt. #58) 3 (quoting Russell v. Santander Consumer USA, Inc., 2020 U.S. Dist. LEXIS

101404, at *13 (E.D. Wis. June 9, 2020).) Even more specifically, the Eastern District

Court rejected application of cases from other states because “the WCA expressly states

that it should be liberally construed and applied to promote the underlying purposes and

policies of the statute.” (Id. at 3-4 (quoting Russell, 2020 U.S. Dist. LEXIS 101404, at

*13).) Plaintiff further points out that the court in Hollibush -- the key Wisconsin case

describing the standard for protesting as addressed more fully in the next section -- placed

no weight on the fact that the defendant had hooked up the plaintiff’s vehicle outside of a

tavern before the verbal protest occurred. (Id. at 4 (citing Hollibush, 179 Wis. 2d at 804,

508 N.W.2d at 451).)

       Putting aside this legal challenge, the undisputed facts here support a finding that

while Phantom may have had dominion and control over Steube’s vehicle to remove it

from the property and complete the repossession, it arguably relinquished that control by

lowering the vehicle to allow Steube to remove her personal items, or at least a reasonable

jury could so find. As such, the court rejects this basis for summary judgment.


                                              10
       Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 11 of 16




   B. Lack of Protest or Objection

        However, as noted, defendants also seek summary judgment on the basis that

plaintiff did not protest or object to the repossession. As cited above, the Wisconsin Court

of Appeals considered what constituted a “breach of the peace” under the WCA in

Hollibush, relying on cases from other jurisdictions and the UCC, in holding that “a verbal

objection to a repossession is the precursor to violence, and that it should not be necessary

for a debtor to resort to violence to provide the breach of the peace necessary to defeat a

self-help repossession.” 179 Wis. 2d at 811, 508 N.W.2d at 455. In that case, the court

of appeals further found plaintiff or her fiancé’s statement to defendant’s agent “that he

was not to repossess the vehicle” defeated the defendant’s use of self-help repossession,

which in turn violated the WCA. Id. at 812, 508 N.W.2d at 455.

        In contrast, defendants argue that “Steube never unequivocally objected and there

was no breach of the peace as contemplated by Hollibush.” (Defs.’ Opening Br. (dkt. #44)

19.)   In response, plaintiff contends that: (1) the Hollibush case does not require an

“‘unequivocal’ oral objection”; and (2) “[a] reasonable jury would interpret Ms. Steube’s

words to mean that she was objecting to the repossession.” (Pl.’s Opp’n (dkt. #58) 5, 9.)

First, as to the proper standard, while the court did not use the phrase “unequivocal oral

protest” in its holding -- instead, as quoted above, using the term “verbal protest”-- the

Hollibush court quoted approvingly from an Indiana Court of Appeals decision and a

treatise on the UCC, which both adopted that specific phrase. Hollibush, 179 Wis. 2d at

808, 810, 508 N.W.2d at 453-54.

        More to the point, in describing what constitutes a protest for purposes of


                                             11
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 12 of 16




constituting a “breach of the peace,” the Hollibush court explained that while consent of

the debtor it not required, “a debtor’s affirmative statement to a person in the process of

repossessing collateral that the collateral may not be taken” is required. Id. at 806, 508

N.W.2d at 452-53. Moreover, cases citing to Hollibush, including a case from the Seventh

Circuit, similarly required an express statement that the agent seeking to repossess the

vehicle may not take it. See, e.g., United States v. Alexander, 573 F.3d 465, 475 (7th Cir.

2009) (“But Hollibush does not stand for the proposition that the mere fear of resistance

by the debtor is a breach of the peace. Instead, Hollibush held that the creditor’s agent

breached the peace by repossessing the debtor’s vehicle when the debtor or her fiancé told

the agent not to repossess the vehicle.”); Russell v. Santander Consumer USA, Inc., No. 19-

CV-119, 2019 WL 4572882, at *5 (E.D. Wis. Sept. 20, 2019) (“Under Wisconsin law, if

a creditor repossesses in disregard of the debtor’s unequivocal oral protest, the creditor

commits a breach of the peace.”); Jackson v. City of Milwaukee, No. 12-CV-00490, 2013 WL

3154073, at *1 (E.D. Wis. June 20, 2013) (“A breach of the peace occurs when a creditor

either resorts to violence or takes property over the express objection of the debtor.”). At

minimum, the law requires the debtor to expressly state that the repossessor may not take

the vehicle.

       Nevertheless, plaintiff contends that Steube “objected by asking the repossession

agents to leave the vehicle and not to take it, and the repossession agents refused.” (Pl.’s

Opp’n (dkt. #58) 5.) In support, she cites to her deposition testimony in which Steube

testified that she “asked them to leave the car and not take it.” (Steube Dep. (dkt. #38)

74.) The transcript of Steube’s conversations with Phantom’s agents, however, belies a


                                            12
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 13 of 16




direct, express statement by Steube asking, much less telling, Langron or Davenport not to

take her car. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell

two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.”).

        As quoted above, Steube simply asked, “How can I call them to get it so you cannot

take it? I can’t call them and have them put a stop on it?” (Langron Aff., Ex. F (dkt. #43-

4) 4.) That question and the subsequent conversation with Langron focusing on how the

vehicle could be returned if she filed for bankruptcy certainly shows disappointment and

frustration with the repossession, as well as a desire either to retain her car or have her car

returned soon, but it falls far short of constituting a verbal assertion of her right to retain

it or objection to its repossession, or at least a reasonable jury must find based on the

undisputed facts. If anything, the exchange between Steube and the Phantom’s employee,

Langron reflects her acknowledgment of, or at least resignation to, his right to repossess

the vehicle, and certainly never any disagreement that might have escalated into a

disturbance of the peace.      Accordingly, the court will grant defendants’ motion for

summary judgment on plaintiffs’ claims that defendant violated the WCA and the FDCPA

by breaching the peace in repossessing her vehicle.



II. WCA Claim based on Langron’s Misrepresentations / Harassment

       Perhaps recognizing the weakness of her claims under Wisconsin Statute §

425.206(2) premised on an alleged breach of peace, plaintiff amended her complaint to

add a Count 3, claiming a violation of Wisconsin Statute § 427.104(1). Specifically,
                                              13
        Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 14 of 16




plaintiff claims a violation of subsection (1)(h), which provides that a debt collector may

not “engage in other conduct which [could] reasonably be expected to threaten or harass

the customer or a person related to the customer,” and subsection (1)(j), which provides

that a debt collector may not “[c]laim, or attempt or threaten to enforce a right with

knowledge or reason to know that the right does not exist.” Wis. Stat. § 427.104(1)(h)(j).

Plaintiff contends that defendant Phantom violated both of these subsections when its

employee Langron told Steube that she could get her car back if she filed for bankruptcy.

         While it appears undisputed that parts of Langron’s statement were incorrect, or at

least contrary to defendant Santander’s stated policy, plaintiff does not explain how

Langron’s statement constitutes a violation of either of the cited WCA subsections. For

its part, defendant Phantom offers several bases for summary judgment on these additional

claims, but the court need only consider one: plaintiff has no evidence that Langron

intended to mislead Steube; in other words, that Langron knew what he was telling Steube

was false. In response, plaintiff contends that the WCA is a strict liability statute, and,

therefore, one need not delve into Langron’s motives. (Pl.’s Opp’n (dkt. #58) 13 (citing

an FDCPA claim in support and arguing that the WCA should be construed in

coordination).) While this argument makes some sense in the context of a notice from a

debt collector that conveys false information about privacy disclosures, see Ruth v. Triumph

P’ships, 577 F.3d 790, 805 (7th Cir. 2009), it makes no sense given the claims at issue

here.    In particular, the only possible basis for finding Langron’s statement remotely

harassing or threatening is if the jury were to find that he knew Steube would not be able to

obtain her car after filing for bankruptcy, but nonetheless told her otherwise. From the


                                             14
      Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 15 of 16




court’s review of the conversation between Langron and Steube, however, a reasonable jury

could not find his statements to be intentionally misleading to the point of harassment or

a threat. Far from it, Langron appears to have remained wholly civil, even helpful,

throughout the exchange.

       This leaves plaintiff’s claim under § 427.104(1)(j), which appears to be based on a

claim that Langron’s statement lulled plaintiff into allowing the repossession to occur,

effectively “buying” her silence. As an initial point, this argument is contrary to plaintiff’s

position that she verbally objected to the repossession. Putting that issue aside, however,

plaintiff has failed to raise a genuine issue of material fact as to Phantom’s right to repossess

the car. Given that failure, there is no basis for finding that by mistakenly stating that

Steube could get her car back after she filed for bankruptcy, Langron claimed, attempted

or threatened to enforce a right with knowledge or reason to know that the right does not

exist. Even if subsection (1)(j) were read to include some sort of misrepresentation claim,

which the statute does not appear to be afford, there is no basis to find Langron claimed,

attempted or threatened to enforce a right he did not have.

       In short, plaintiff simply fails to connect the dots on any of her statutory claims. 3

Accordingly, the court also will grant summary judgment to defendant Phantom on Count

3.




3
 In this case, the court does not comment on whether plaintiff may have a common law fraudulent
misrepresentation claim, although there appears to be no basis to find reasonable reliance on
Langron’s lay opinion as to the law, particularly where she acknowledges having been told as much
by an attorney.

                                               15
Case: 3:19-cv-00522-wmc Document #: 73 Filed: 12/16/20 Page 16 of 16




                                   ORDER

 IT IS ORDERED that:

 1) Defendants Phantom Recovery LLC and Santander Consumer USA Inc.’s
    motion for summary judgment (dkt. #40) is GRANTED.

 2) Plaintiff Kinzie Steube’s motion for judgment on the pleadings (dkt. #28) and
    motion for partial summary judgment (dkt. #46) are both DENIED AS MOOT.

 3) The December 17, 2020, telephonic status conference set with Judge Crocker is
    CANCELED.

 4) The clerk’s office is directed to enter judgment in favor of defendants.

 Entered this 16th day of December, 2020.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                      16
